

115 HR 1265 IH: Investing in America: Rebuilding America’s Airport Infrastructure Act
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1265IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Mr. DeFazio (for himself and Mr. Massie) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to make modifications to the passenger facility charge program administered by the Federal Aviation Administration, and for other purposes. 
1.Short titleThis Act may be cited as the Investing in America: Rebuilding America’s Airport Infrastructure Act. 2.Passenger facility chargesSection 40117(b) of title 49, United States Code, is amended— 
(1)in paragraph (1) by striking of $1, $2, or $3 and inserting in any amount; (2)by striking paragraph (4); 
(3)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively; (4)in paragraph (5) (as so redesignated)— 
(A)by striking specified in paragraphs (1) and (4) and inserting specified in paragraph (1); and (B)by striking imposed under paragraph (1) or (4) and inserting imposed under paragraph (1); and 
(5)in paragraph (6)(A) (as so redesignated)— (A)by striking specified in paragraphs (1), (4), and (6) and inserting specified in paragraphs (1) and (5); and 
(B)by striking imposed under paragraph (1) or (4) and inserting imposed under paragraph (1). 3.Airport improvement program (a)FundingSection 48103(a) of title 49, United States Code, is amended by striking $3,350,000,000 and all that follows before the period at the end and inserting $2,950,000,000 for each of fiscal years 2018 through 2021.  
(b)ApportionmentsSection 47114 of title 49, United States Code, is amended— (1)by striking $3,200,000,000 each place it appears and inserting $2,950,000,000; and 
(2)in subsection (f)— (A)in paragraph (1) by striking paragraph (3) and inserting paragraph (4); 
(B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; (C)by inserting after paragraph (1) the following:  
 
(2)Special rule for certain large hub airportsSubject to paragraph (4), and in lieu of the reduction under paragraph (1), an amount that would be apportioned under this section (other than amounts apportioned under subsection (c)(2)) in a fiscal year to the sponsor of an airport having at least 1.0 percent of the total number of boardings each year in the United States and for which a charge of more than $4.50 is imposed in the fiscal year under section 40117 shall be reduced by an amount equal to— (A)except as provided in subparagraph (B), 100 percent of the projected revenues from the charge in the fiscal year but not by more than 100 percent of the amount that otherwise would be apportioned under this section; or 
(B)with respect to an airport in Hawaii, 100 percent of the projected revenues from the charge in the fiscal year but not by more than 100 percent of the excess of— (i)the amount that otherwise would be apportioned under this section; over 
(ii)the amount equal to the amount specified in clause (i) multiplied by the percentage of the total passenger boardings at the applicable airport that are comprised of interisland passengers.; (D)in paragraph (3) (as so redesignated) by striking paragraph (1) and inserting paragraph (1) or (2); and 
(E)in paragraph (4) (as so redesignated)— (i)in subparagraph (A)— 
(I)by striking .25 percent and inserting 1.0 percent; and (II)by striking paragraph (1) and inserting paragraph (2); and 
(ii)in subparagraph (B) by striking fiscal year 2004 and inserting fiscal year 2018 and each fiscal year thereafter. (c)Use of apportioned amountsSection 47117(e)(1)(C) of title 49, United States Code, is amended by striking $3,200,000,000 and inserting $2,950,000,000. 
